                        UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



  UNITED STATES OF AMERICA,

          Plaintiff,

  v.                                                      No. 1:20-cr-01325-PJK-1

  EWING TODACHEENE,

          Defendant.


  ORDER ON VARIOUS PENDING MOTIONS (ECF Nos. 34, 40, 41, 42, 43, 69)



       THIS MATTER comes on for consideration of various pending motions. This

matter is set for a status conference on May 13, 2021 in which the parties may address

motions not ruled upon. In any event, counsel are reminded of the importance of timely

objections and offers of proof at trial. Fed. R. Evid. 103(a).

   A. The following motions are well-taken and should be granted.

       (1) United States’ Motion for a Lafler-Frye Hearing filed November 16, 2020.

          ECF No. 40. This motion is unopposed and the hearing will be conducted

          during the status conference to be held on May 13, 2021. The court will

          inquire whether any plea offers were communicated to Mr. Todacheene, and

          whether counsel discussed any such offers with him.
   (2) United States’ Motion In Limine to Prohibit Discussion of Sentencing or

      Punishment at Trial filed November 16, 2020. ECF No. 42. The government

      requests that defense counsel be prohibited from mentioning this to the jury

      during direct examination, cross-examination, and argument. The motion is

      unopposed, but Mr. Todacheene responds that should the government “open

      the door,” Mr. Todacheene should be allowed to testify about these matters.

      Neither the government nor the defense may bring up these matters before the

      jury.

   (3) United States’ Motion In Limine to Prohibit Evidence and Argument About the

      Quality of the Investigation filed November 16, 2020. ECF No. 43. This

      motion is unopposed, but Mr. Todacheene states that he will seek guidance

      from the court if questions regarding a witness’s motive or bias concern the

      investigation. Counsel are prohibited from questioning or offering evidence

      about the quality of the government’s investigation. See United States v.

      McVeigh, 153 F.3d 1166, 1192 (10th Cir. 1998). Such evidence would only be

      relevant if it could “affect the reliability of particular evidence in [the] trial.”

      Id. Additionally, questions about a witness’s motive or bias is permissible for

      impeaching a witness. See United States v. Baldridge, 559 F.3d 1126, 1135

      (10th Cir. 2009).

B. The following motions are well-taken in part and should be granted in part

   and denied or deferred in part.



                                           2
(1) Defendant’s Motion to Declare Case as Complex, to Continue Trial Setting of

   June 28, 2021 and for Status Conference filed March 25, 2021. ECF No. 69.

   Taking the requests seriatim, the motion to declare the case as complex

   because of “voluminous discovery” and the need for additional trial

   preparation, including independent investigation and pretrial motions, is not

   persuasive given the record. See Mot. at ¶¶ 3, 5 (ECF No. 69). The motion

   recites that additional time is needed to prepare with a medical expert and to

   conduct evaluations of Mr. Todacheene based on his medical history and the

   possibility that he may have had a seizure prior to the events in question. Id.

   The court does not see the case as complex “due to the number of defendants,

   the nature of the prosecution, or the existence of novel questions of fact or law

   . . . .” 18 U.S.C. § 3161(h)(7)(B)(ii). Here, there is one defendant facing two

   general intent counts that arise out of a single incident. While a defense expert

   may need time to conduct evaluations and prepare for trial, this is a common

   burden in criminal cases and does not render this case unusual or complex.

   The court notes that from the time this motion was filed, the defense team will

   have had more than three months to prepare with the expert for the current trial

   date. Insofar as the request for a status conference, one has been set for May

   13, 2021, but the court declines to continue the trial at this time.

(2) United States’ First Motion In Limine filed November 16, 2020. ECF No. 41.

   The motion to prohibit mention before the jury is unopposed as to the

   following items and should be granted: (1) allegations of government

                                       3
   misconduct; (2) pre-trial rulings; (3) plea negotiations; (4) offers to stipulate;

   (6) administrative discipline; and (7) defense exhibits. Insofar as items (5)

   information known only to defendant, and (8) defendant’s health, the

   defendant opposes these items and the court should reserve.

(3) Defendant’s Opposed Motion to Produce Specific Discovery filed November

   5, 2020. ECF No. 34. Mr. Todacheene seeks: (1) J.H.’s contract with the

   Indian Health Service; (2) J.H.’s entire personnel file; and (3) information

   about J.H.’s health insurance coverage that may reflect her status as a federal

   employee. Items are discoverable under Fed. R. Crim. P. 16(a)(1)(E) if they

   “alter the quantum of proof” for a defendant’s case. United States v. Goris,

   876 F.3d 40, 45 (1st Cir. 2017) (citations omitted). This can include

   information that is exculpatory as well as inculpatory. See United States v.

   Marshall, 132 F.3d 63, 68 (D.C. Cir. 1998). The first item is discoverable

   because it may bear on a jurisdictional defense. The court is not persuaded by

   the government’s privacy argument because it is unlikely that such a contract

   would contain any particularly intimate or personal information. Cf. Livesey

   v. Salt Lake Cnty., 275 F.3d 952, 956 (10th Cir. 2001). On the other hand, Mr.

   Todacheene’s second and third requests are not well-taken because the contract

   should address the jurisdictional defense; therefore, these additional documents

   would not provide a material benefit to the defense.

NOW, THEREFORE, IT IS ORDERED that:



                                       4
(1) United States’ Motion for a Lafler-Frye Hearing filed November 16, 2020 (ECF

   No. 40) is granted;

(2) United States’ Motion In Limine to Prohibit Discussion of Sentencing or

   Punishment at Trial filed November 16, 2020 (ECF No. 42) is granted;

(3) United States’ Motion In Limine to Prohibit Evidence and Argument About the

   Quality of the Investigation filed November 16, 2020 (ECF No. 43) is granted;

(4) Defendant’s Motion to Declare Case as Complex, to Continue Trial Setting of

   June 28, 2021 and for Status Conference filed March 25, 2021 (ECF No. 69) is

   granted insofar as a status conference, and denied in all other respects;

(5) United States’ First Motion In Limine filed November 16, 2020 (ECF No. 41) is

   granted as to exclude items: (1) allegations of government misconduct; (2) pre-

   trial rulings; (3) plea negotiations; (4) offers to stipulate; (6) administrative

   discipline; and (7) defense exhibits. The court reserves whether to exclude items:

   (5) information known only to defendant; and (8) defendant’s health; and

(6) Defendant’s Opposed Motion to Produce Specific Discovery filed November 5,

   2020 (ECF No. 34) is granted insofar as J.H.’s contract with the Indian Health

   Service, and denied in all other respects.

   DATED this 6th day of May 2021, at Santa Fe, New Mexico.


                                                /s/ Paul Kelly, Jr.
                                                United States Circuit Judge
                                                Sitting by Designation




                                           5
